ADAMS, Circuit Judge
(concurring). I think this record presents a clear case of consent to the summary jurisdiction exercised by the *218trial court. Le Master invoked the jurisdiction by a formal petition, submitted his proof to the court, and never complained of the exercise of the jurisdiction so invoked until the decision adverse to him was rendered. The court took him at his word, and proceeded to adjudicate his rights to the property in question, and this must end the matter so far as jurisdiction is concerned; and, as there is no other serious 'question in the case, I concur in the affirmance of the decree.